Exhibit 10.7
NOTICE TO U.S. TAX RESIDENTS:



VESTING OF THIS RESTRICTED STOCK UNIT AWARD WILL BE A TAXABLE EVENT AND WILL
RESULT IN THE RECOGNITION BY YOU OF ORDINARY INCOME IN AN AMOUNT EQUAL TO THE
FAIR MARKET VALUE OF THE SHARES UNDERLYING THIS RESTRICTED STOCK UNIT AWARD THAT
BECOME VESTED. ON SUCH DATE WHEN VESTING OCCURS AND AS A CONDITION TO THE SHARES
BEING RELEASED TO YOU, THE COMPANY MUST COLLECT ALL REQUIRED INCOME, SOCIAL AND
OTHER PAYROLL TAX WITHHOLDING FROM YOU BASED UPON SUCH FAIR MARKET VALUE.
NOTICE TO NON-U.S. RESIDENTS:



YOU MAY HAVE ADDITIONAL TERMS AND CONDITIONS FOR YOUR AWARD, WHICH ARE DESCRIBED
IN EXHIBIT A TO THIS AGREEMENT. IN ADDITION, IF YOU ARE A TAX RESIDENT OF A
COUNTRY OUTSIDE THE U.S., YOUR TAX CONSEQUENCES MAY BE DIFFERENT THAN DESCRIBED
ABOVE. AS A CONDITION TO THE SHARES BEING RELEASED TO YOU, THE COMPANY MUST
COLLECT ALL REQUIRED INCOME, SOCIAL AND OTHER PAYROLL TAX WITHHOLDING THAT MAY
BE DUE BY REASON OF THE GRANT OR VESTING OF THIS AWARD.
ADC TELECOMMUNICATIONS, INC.
THREE-YEAR TIME BASED
RESTRICTED STOCK UNIT AWARD AGREEMENT

         
 
       
TO:
  RSU#:    
SAP EMPLOYEE ID#:
       

To encourage your continued employment with ADC Telecommunications, Inc. (the
“Company”) or its Affiliates, you have been granted this restricted stock unit
award (the “Award”) pursuant to the Company’s 2008 Global Stock Incentive Plan
(the “Plan”). The Award represents the right to receive shares of Common Stock
of the Company subject to the fulfillment of the vesting conditions set forth in
this agreement and the additional terms and conditions set forth in Exhibit A to
this agreement (collectively, this “Agreement”).
The terms of the Award are as set forth in this Agreement and in the Plan. The
Plan is incorporated into this Agreement by reference, which means that this
Agreement is limited by and subject to the express terms and provisions of the
Plan. In the event of a conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control. Capitalized terms that
are not defined in this Agreement have the meanings given to them in the Plan.
The terms of the Award are:
1. Grant Date:                                                             
(hereinafter “Grant Date”)
2. Number of Restricted Stock Units Subject to this Award:
                                         (hereinafter “Target Award Number”)
3. Vesting Schedule: Subject to the other terms and conditions of this Agreement
and the Plan, the Award will vest on the third anniversary of the Grant Date
provided that you have been continuously employed since the Grant Date by the
Company and its Affiliates. The day on which your Award is scheduled to vest
pursuant to this Section 3 is referred to in this Agreement as the “Scheduled
Vest Date.”
4. Conversion of Restricted Stock Units and Issuance of Shares. Subject to the
other terms of the Award, upon the Scheduled Vest Date, you shall receive, in
accordance with the terms and provisions of the Plan and this Agreement, one
share of Common Stock for each restricted stock unit (the “Shares”). The Company
will transfer such Shares to you as soon as administratively feasible following
any vesting of the Award and your satisfaction of any required tax withholding
obligations. No fractional shares shall be issued under this Agreement. No
Shares shall be issued
Version Effective November 1, 2008

 



--------------------------------------------------------------------------------



 



upon vesting of the Award unless such issuance complies with all relevant
provisions of law and the requirements of any stock exchange upon which the
Shares are then listed. You understand that your participation in the Plan is
conditioned on the Company obtaining all necessary orders, decisions, rulings
and approvals from the relevant governmental regulatory authorities. The Company
reserves the right to determine the manner in which the Shares are delivered to
you, including but not limited to delivery by direct registration with the
Company’s transfer agent or delivery to a broker designated by the Company.
5. Termination of Employment. For all purposes of this Agreement, the term
“Employment Termination Date” shall mean the earlier of:
     (a) the date, as determined by the Company, that you are no longer actively
employed by the Company or an Affiliate of the Company, and in the case of an
involuntarily termination, such date shall not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); or
     (b) the date, as determined by the Company, that your employer is no longer
an Affiliate of the Company.
     (c) Except as provided in Sections 9(a), (b), (c) and (d) below, if your
Employment Termination Date occurs before the Scheduled Vest Date, the entire
Award as of your Employment Termination Date shall be forfeited and immediately
cancelled.
     (d) The Compensation Committee of the Company’s Board of Directors (the
“Committee”) shall have the exclusive discretion to determine the Employment
Termination Date.
6. Workforce Protection. You understand that the Company has an important
business interest in preserving and retaining its relationships with its
employees. In consideration of your employment with the Company as well as the
entry by the Company into this Agreement, during the term of your employment and
for one year thereafter, you promise that you will not directly or indirectly or
in cooperation with others:

  (a)   Seek, encourage, solicit, or attempt to solicit any employee of the
Company to leave the Company for any reason or in any way interfere with the
relationship between any such employee and the Company;     (b)   Induce or
attempt to induce any employee of the Company to accept employment with, work
for, render services or provide advice to or supply confidential business
information or trade secrets of the Company to any person or entity other than
the Company; or     (c)   Employ, or otherwise pay for services rendered by, any
employee of the Company in any other business enterprise.

As part of your obligations to the Company and without limiting the foregoing,
you specifically agree that for the one year period after your employment with
the Company terminates, you will not interview, recommend for hire, identify or
provide any input to any third party in which you have an interest as an
employee, officer, consultant, director or owner about a Company employee where
the purpose or outcome of such action by you is to recruit, provide a reference
or otherwise assist a Company employee to leave the Company and join the third
party in which you have an interest as described herein. You also acknowledge
that your promises as contained herein are not excused in circumstances where
the Company employee initiates a discussion of this nature with you. In that
event, you agree to advise the Company employee of your obligations hereunder.
You further agree that during the one year period after you leave the Company,
you will inform any new employer you may have of your obligations under this
Agreement.
     7. Right to Shares. You shall not have any right in, to or with respect to
any of the Shares (including any voting rights, rights with respect to cash
dividends paid by the Company on shares of its Common Stock or any other rights
whatsoever) issuable under the Award until the Award is settled by the issuance
of such Shares to you.
8. Tax Withholding.
Version Effective November 1, 2008

2



--------------------------------------------------------------------------------



 



     (a) Regardless of any action the Company or your employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax or
other tax-related withholding (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items legally due by you is and remains
your responsibility and that Company and/or your Employer: (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant, vesting or
issuance of Shares, the subsequent sale of Shares acquired pursuant to such
vesting and the receipt of any dividends or dividend equivalents (if any); and
(2) do not commit to structure the terms of the Award or any aspect of the Award
to reduce or eliminate your liability for Tax-Related Items. As a condition and
term of this Award, no election under Section 83(b) of the United States
Internal Revenue Code may be made by you with respect to this Award.
     (b) Prior to any taxable event arising as a result of the Award, you must
make such arrangements as the Company or its Affiliates may permit or require
for the satisfaction of tax withholding obligations (including U.S. federal,
state and local taxes and any non-U.S. taxes or social contributions) that the
Company determines are or may be required in connection with such event (the
“Tax Withholding Obligation”). In connection with fulfilling your Tax
Withholding Obligation, you must provide to the Company the following
information and notify the Company of any changes to the same before any taxable
event arises as a result of the Award: your residence address, and, if
applicable to you because of your Retirement, the certification described in
Section 10(d) regarding your acceptance of employment with any Competitor of the
Company (the “Tax Withholding Information”). In the event you fail to timely and
accurately meet your obligations regarding the provision and maintenance of Tax
Withholding Information, then the Company may, in its sole discretion, cancel
your right to receive any of the Shares that are subject to this Award. The Tax
Withholding Information should be sent to ADC’s Stock Compensation Program
address listed on the last page of this Agreement. If permitted by the Company,
you may satisfy your Tax Withholding Obligation in one of the following two
ways:
     (i) Direct Payment: you may elect to satisfy your Tax Withholding
Obligation by delivering to the Company, no later than three (3) U.S. business
days after any vesting (whether in whole or in part) of the Award, a wire
transfer or certified or cashier’s check payable to the Company in U.S. dollars
equal to the amount of the Tax Withholding Obligation, as determined by the
Company. This is referred to as a “Cash Payment Election”; or
     (ii) Share Withholding: you may elect to have the Company retain from the
Shares issuable upon any vesting (whether in whole or in part) of the Award that
number of Shares having a Fair Market Value upon such vesting that is sufficient
to satisfy your Tax Withholding Obligation. This is referred to as a “Share
Withhold Election.”
The Company reserves the right to specify from time-to-time which of the
foregoing two elections will be available and to specify the time and manner for
making an election. If no election is made by you or if you make a Cash Payment
Election and fail to deliver the required funds to the Company on a timely
basis, then the Company may, in its sole discretion, require a Share Withhold
Election. Your acceptance of this Award constitutes your consent and
authorization for the Company to take such action as may be necessary to
effectuate either such election.
     (c ) The Company may refuse to issue any Shares to you until you satisfy
any Tax Withholding Obligation.
     (d) If your Tax Withholding Obligation is not satisfied by the means
described above, you authorize your Employer to withhold all such obligations
from your wages or other cash compensation paid to you by your Employer.
9. Transfer of Award. Your rights under the Award may only be transferred in
accordance with the terms of the Plan.
10. Acceleration of Scheduled Vest Date/Portional Vesting.
     (a) In the event of a “Change in Control” of the Company both prior to the
Scheduled Vest Date and while you remain employed by the Company or any of its
Affiliates, then the entire Award shall become immediately vested on the
effective date of such Change in Control. For purposes of this Agreement, the
following terms shall have the following meanings:
Version Effective November 1, 2008

3



--------------------------------------------------------------------------------



 



(1) “Change in Control” shall mean:
     (i) a change in control of the Company of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the U.S. Securities Exchange Act of 1934, as amended (the
“Exchange Act”), whether or not the Company is then subject to such reporting
requirement;
     (ii) the public announcement (which, for purposes of this definition, shall
include, without limitation, a report filed pursuant to Section 13(d) of the
Exchange Act) by the Company or any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) that such person has become the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities of the Company representing twenty percent (20%) or
more of the combined voting power of the Company’s then outstanding securities,
determined in accordance with Rule 13d-3, excluding, however, any securities
acquired directly from the Company (other than an acquisition by virtue of the
exercise of a conversion privilege unless the security being so converted was
itself acquired directly from the Company); however, that for purposes of this
clause the term “person” shall not include the Company, any subsidiary of the
Company or any employee benefit plan of the Company or of any subsidiary of the
Company or any entity holding shares of Common Stock organized, appointed or
established for, or pursuant to the terms of, any such plan;
     (iii) the Continuing Directors cease to constitute a majority of the
Company’s Board of Directors;
     (iv) consummation of a reorganization, merger or consolidation of, or a
sale or other disposition of all or substantially all of the assets of, the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the persons who were the
beneficial owners of the Company’s outstanding voting securities immediately
prior to such Business Combination beneficially own voting securities of the
corporation resulting from such Business Combination having more than fifty
percent (50%) of the combined voting power of the outstanding voting securities
of such resulting Corporation and (B) at least a majority of the members of the
Board of Directors of the corporation resulting from such Business Combination
were Continuing Directors at the time of the action of the Board of Directors of
the Company approving such Business Combination;
     (v) approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company; or
     (vi) the majority of the Continuing Directors determine in their sole and
absolute discretion that there has been a change in control of the Company.
     (vii) the definition of “Change in Control” is subject to changes as may be
determined by the Committee as necessary to comply with the requirements of
Section 409A of the Internal Revenue Code, as added by the American Jobs
Creation Act.
(2) “Continuing Director” shall mean any person who is a member of the Board of
Directors of the Company, while such person is a member of the Board of
Directors, who is not an Acquiring Person (as defined below) or an Affiliate or
Associate (as defined below) of an Acquiring Person, or a representative of an
Acquiring Person or of any such Affiliate or Associate, and who (i) was a member
of the Board of Directors on the date of this Agreement as first written above
or (ii) subsequently becomes a member of the Board of Directors, if such
person’s initial nomination for election or initial election to the Board of
Directors is recommended or approved by a majority of the Continuing Directors.
For purposes of this subparagraph (b), “Acquiring Person” shall mean any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
who or which, together with all Affiliates and Associates of such person, is the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing twenty
percent (20%) or more of the combined voting power of the Company’s then
outstanding securities, but shall not include the Company, any subsidiary of the
Company or any employee benefit plan of the Company or of any subsidiary of the
Company or any entity holding shares of Common Stock organized, appointed or
established for, or pursuant to the terms of, any such plan; and “Affiliate” and
“Associate” shall have the respective meanings ascribed to such terms in
Rule 12b-2
Version Effective November 1, 2008

4



--------------------------------------------------------------------------------



 



promulgated under the Exchange Act.
     (b) If your employment with your Employer is terminated prior to the
Scheduled Vest Date because of your death or long-term disability, then on your
Employment Termination Date a prorated portion of this Award shall become
immediately vested based on the following formula: (a) (the number of calendar
days you were actively employed following the Grant Date and through the
Employment Termination Date divided by 1,095) multiplied by (b) the Target Award
Number. For example, if you were actively employed for 300 days, and if this
Award covers 100 units, then you would become vested in 27 units (i.e.
(300/1095) x 100 = 27.4). On your Employment Termination Date, the portion of
your Award that does not vest will be forfeited and immediately cancelled. You
hereby agree that any determination that your employment has been terminated
because of a long-term disability shall be subject to the written acknowledgment
and agreement of the Company’s legal department made in its sole discretion.
     (c) If your employment with your Employer is terminated prior to the
Scheduled Vest Date because of your Retirement, a Divestiture, a Reduction in
Force, or an employment separation event where you receive notice of opportunity
to participate in an ADC Telecommunications, Inc. severance plan, then a
prorated portion of this Award will vest on the earlier to occur of (i) the
Scheduled Vest Date or (ii) a Change of Control. The number of units subject to
vesting will be calculated in the same manner as in (b) above. On your
Employment Termination Date, the portion of your Award that does become subject
to vesting will be forfeited and immediately cancelled.
     (d) In the event of your Retirement, any vesting of your Award also will be
conditioned upon you not accepting employment with any Competitor of the Company
at any time on or prior to the sooner of one year after your Employment
Termination Date and the Scheduled Vest Date. Prior to the delivery of any units
to you pursuant to Section 4 of this Agreement, the satisfaction of this
condition must be evidenced by your execution of a written representation in a
form prepared by, and reasonably acceptable to, the Company that such condition
has been met by you. For the purposes of this Agreement, the following terms
shall have the following meanings:

  (1)   “Retirement” shall mean the voluntary termination of your employment
with your Employer if (a) you are employed in a country on your Employment
Termination Date that on the Grant Date was not a member of the European Union
and (i) you are at least 55 years old, and (ii) your age in years plus your
years of service (as defined by the Company in its sole discretion for the
purposes of this Award) equals at least 65; or (b) you are employed in a country
on your Employment Termination Date that on the Grant Date was a member of the
European Union and you have at least 30 years of service (as defined by the
Company in its sole discretion for the purposes of this Award).     (2)  
“Divestiture” shall mean the sale or transfer of the business that employs you
by the Company such that either (i) for any period of time immediately after the
moment the divestiture closes you are an Employee of such business but are no
longer employed by the Company or an Affiliate of the Company, or (ii) there has
been an involuntary termination of your employment with your employer both in
connection with and prior to the closing of the sale or transfer of such
business; and     (3)   “Competitor” shall mean any person or entity who is, or
is actively planning to engage in, the design, manufacture, sale, distribution
or servicing of any products or services that are sold in competition with any
of the products or services of the Company and its Affiliates at any time while
you are employed by such person or entity.     (4)   “Reduction in Force” means
a termination occurring as part of a position elimination where an offer is made
to the impacted employee to participate in ADC’s general reduction in force or
redundancy program.

Version Effective November 1, 2008

5



--------------------------------------------------------------------------------



 



11. Further Acts. You agree to execute and deliver any additional documents and
to perform any other acts necessary to give full force and effect to the terms
of this Agreement.
12. New, Substituted or Additional Securities. In the event of any stock
dividend, stock split or consolidation or any like capital adjustment of any of
the outstanding securities of the Company, all new, substituted or additional
securities or other property to which you become entitled by reason of the Award
shall be subject to forfeiture to the Company with the same force and effect as
is the Award immediately prior to such event.
13. Severability. In the event that any provision of this Agreement is deemed to
be invalid or unenforceable, the remaining provisions shall nevertheless remain
in full force and effect without being impaired or invalidated in any way.
14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota without regard to conflict of
laws principles. By accepting this Award, you agree to submit to the
jurisdiction of any state or federal court sitting in Minneapolis, Minnesota, in
any action or proceeding arising out of or relating to this Agreement or the
Award, and agree that all claims in respect of the action or proceeding may be
heard and determined in any such court. You also agree not to bring any action
or proceeding arising out of or relating to this Agreement in any other court.
You hereby waive any defense of inconvenient forum to the maintenance of any
action or proceeding so brought and waive any bond, surety, or other security
that might be required of the Company or any of its Affiliates with respect
thereto. You further agree that a final judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by law or in equity.
15. Limitation on Rights; No Right to Future Grants; Extraordinary Item. By
entering into this Agreement and accepting the Award, you acknowledge that:
(a) the Plan is discretionary and may be modified, suspended or terminated by
the Company at any time as provided in the Plan; (b) the grant of the Award is a
one-time benefit and does not create any contractual or other right to receive
future grants of awards or benefits in lieu of awards; (c) all determinations
with respect to any such future grants, including, but not limited to, the times
when awards will be granted, the number of shares subject to each award, the
award price, if any, and the time or times when each award will be settled, will
be at the sole discretion of the Company; (d) your participation in the Plan is
voluntary; (e) the value of the Award is an extraordinary item which is outside
the scope of your employment contract, if any; (f) the Award is not part of
normal or expected compensation for any purpose, including without limitation
for calculating any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments; (g) the future value of the Shares subject to the Award is
unknown and cannot be predicted with certainty, (h) neither the Plan, the Award
nor the issuance of the Shares confers upon you any right to continue in the
employ of (or any other relationship with) the Company or any of its Affiliates,
nor do they limit in any respect the right of the Company or any of its
Affiliates to terminate your employment or other relationship with the Company
or any of its Affiliates, as the case may be, at any time, (i) no claim or
entitlement to compensation or damages arises from termination of the Award
which results from the termination of your employment by the Company or your
Employer (for any reason and whether or not in breach of contract) or any
diminution in value of the Award or Shares issued pursuant to the Award and you
irrevocably release the Company and its Affiliates from any such claim that may
arise, (j) you consent to the delivery by electronic means of any notices,
documents or election forms related to the Award, the Plan or future grants
under the Plan, if any, and (k) notwithstanding any terms or conditions of the
Plan to the contrary, in the event of involuntary termination of your employment
(whether or not in breach of local labor laws), your right to receive Awards
under the Plan, if any, will terminate on the Employment Termination Date.
16. Confidential Information.

  (a)   In further consideration of the grant of this Award, the Awardee
specifically acknowledges and agrees that Awardee is bound to protect the
Company’s confidential information which includes but is not limited to
proprietary information, confidential data and any other representation of
Company knowledge, whether verbal, printed, written or electronically recorded
or transmitted. This includes confidential information concerning any
technologies, concepts, engineering, sales and financial details,

Version Effective November 1, 2008

6



--------------------------------------------------------------------------------



 



      customer names and information, pricing, business strategies and other
related or similar confidential data. Awardee acknowledges that the obligation
to protect the Company’s confidential information continues after Awardee leaves
the Company, regardless of the reason. Awardee agrees to refrain from giving
future employers any confidential information belonging to the Company. This
obligation to preserve confidential information exists independently of and in
addition to any obligation to which the Awardee is subject under the terms of
the Company’s Invention, Copyright and Trade Secret Agreement, or other similar
document.     (b)   The Awardee acknowledges that breach of this Section 16
would be highly injurious to the Company, and the Company reserves its rights to
pursue all available remedies, including but not limited to equitable and
injunctive relief and damages. The Awardee specifically agrees that the Company
shall be entitled to obtain temporary and permanent injunctive relief from a
court of law to enforce the provisions of this Section 16, and that such relief
may be granted without the necessity of proving actual damages and without
necessity of posting any bond. This provision with respect to injunctive relief
shall not, however, diminish the right of the Company to claim and recover
damages or to seek and obtain any other relief available to it. The Awardee
further acknowledges that this Section 16 shall be enforceable by the Company
even if no portion of this Award becomes vested.

17. Data Privacy Consent. You hereby consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement by and among, as applicable, the Company and its Affiliates for
the exclusive purpose of implementing, administering and managing your
participation in the Plan. You understand that the Company and its Affiliates
hold certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company or its Affiliates, and details of all
Awards to you under the Plan, for the purpose of implementing, administering and
managing the Plan (“Data”). You understand that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in your country of residence or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than your country of residence. You may request a list with the
names and addresses of any potential recipients of the Data by contacting ADC’s
Global Rewards — Stock Group. You authorize the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any Shares acquired upon
settlement of the Award. You understand that Data will be held only as long as
is necessary to implement, administer and manage your participation in the Plan
and that you may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing ADC’s Global Rewards — Stock Group. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you may contact ADC’s Global Rewards — Stock Group.
Very truly yours,
ADC TELECOMMUNICATIONS, INC.
                                                                       
                                                 
Vice President and General Counsel
Version Effective November 1, 2008

7